Case 5:18-cv-05182-PKH Document 43 _ Filed 04/21/21 Page 1 of 1 PagelD #: 335

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

JOHN DOE PLAINTIFF
VS. 5:18-ev-05182
UNIVERSITY OF ARKANSAS-FAYETTEVILLE;
BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS;
TYLER R. FARRAR, individually and in his official
capacity; JON COMSTOCK, individually and in his
official capacity, ERIC SPECKING, individually
and in his official capacity; DINA WOOD,
individually and in her official capacity; and
KRISTIN BARNETT, individually and in her
official capacity DEFENDANTS
JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff John Doe
and Defendants University of Arkansas-Fayetteville, Board of Trustees of the University of
Arkansas, and Tyler R. Farrar, Jon Comstock, Eric Specking, Dina Wood, and Kristin Barnett in

their official and individual capacities stipulate that this action is dismissed with prejudice, with

each party bearing its own attorneys’ fees, costs, and expenses.

 

 

Respectfully submitted,
LL Gab yo leg bowl
JGsfin Zachary (AR#2010162) C. Jogeph Cordi, Jr.
nt¢n & Zachary, PLLC Assdciate General Counsel — Univ. of Ark.
100 Riverdale Road, Suite 200A 416 Administration Building
Little Rock, AR 72202 Fayetteville, AR 72701
Telephone: 501 348 4999 Telephone: (479) 575-5401
Facsimile: 501 358-4737 Facsimile: (479) 575-5046
justin@dentonandzachary.com joecordi@uark.edu

 

Attorney for Plaintiff Attorney for Defendants
